UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-1681


GENESIS OFFICE SYSTEMS, INC.,

                  Plaintiff - Appellant,

          v.

PNC BANK, N.A.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:14-cv-02704-PJM)


Submitted:   December 22, 2015                Decided:    February 26, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rickey Nelson Jones, LAW OFFICES OF REVEREND RICKEY NELSON
JONES, Baltimore, Maryland, for Appellant. Michael S. Barranco,
TREANOR POPE & HUGHES, P.A., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        In 2014, Ronald Hawkins, the Chief Executive Officer of

Genesis Office Systems, Inc. (“Genesis”), sought to redeem two

Certificates of Deposit (“CDs”), which were opened in 1997 and

2001.        The officials of PNC Bank, N.A. (“PNC”) informed him that

the CDs had been redeemed in 2002.               Genesis thereafter filed an

action       against    PNC    claiming     conversion    of     the    funds.         The

district       court     granted    summary     judgment       in    favor     of     PNC,

determining that Genesis’s claim was filed beyond the limitation

period and that the undisputed evidence showed that the CDs had

been redeemed.         We affirm.

        We    review    the    district     court’s    order        granting    summary

judgment de novo, viewing the facts and drawing all reasonable

inferences in the light most favorable to the nonmoving party.

Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 276 (4th

Cir. 2015) (en banc).            Summary judgment is properly granted “if

the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of   law.”        Fed.    R.    Civ.   P.    56(a).       If    the     moving      party

sufficiently       supports      its   motion    for     summary       judgment,       the

nonmoving party must demonstrate “that there are genuine issues

of material fact.”             Emmett v. Johnson, 532 F.3d 291, 297 (4th

Cir.    2008).         “Conclusory     or   speculative        allegations       do    not

suffice, nor does a mere scintilla of evidence in support of

                                            2
[the nonmoving party’s] case.”                  Thompson v. Potomac Elec. Power

Co., 312 F.3d 645, 649 (4th Cir. 2002) (internal quotation marks

omitted).

     PNC    provided      unrefuted       documentary       evidence      showing      the

dates the CDs were opened, the renewal dates, and the dates of

redemption    in    2002.         The   court     noted     that   12     years    passed

between 2002, when the CDs were redeemed, and 2014, when Hawkins

attempted to redeem the CDs.                   In those 12 years, Genesis and

Hawkins received no interest statements, tax statements, renewal

notices, or other communications from the bank with respect to

the CDs.

     Addressing whether there existed any genuine issue of fact,

the district court stated that the evidence showed that Genesis

transferred    the   CDs    to     Hawkins       to   pay   its    debt    to   Hawkins.

Thus, Genesis no longer had a claim to the money in the CDs.                            To

the extent that Hawkins had a claim to the CDs, the court ruled

that, by waiting 12 years to assert a claim, Hawkins lost any

claim he may have had.              See Md. Code Ann., Cts. & Jud. Proc.

§ 5-101 (2013) (providing for three-year limitation period for

contract and debt claims).

     Genesis       argued     that       the     CDs      had     automatic       renewal

provisions    and    therefore          continued       indefinitely      without      any

action   required    on     the    part    of     the    holder    of    the    CDs,    and

therefore    the    statute       of    limitations       did   not     start     to   run.

                                            3
However, in light of the evidence that the CDs had been redeemed

— and the absence of any acknowledgment of the CDs after 2002 —

the automatic renewal provision does not refute the evidence

that the CDs had been redeemed.

       We    conclude       that      the        district      court      did     not    err       in

determining that there were no genuine issues of material fact.

Notably,         PNC   presented       documentary           evidence      of    the    two       CDs

issued      to    Genesis      and    the    transactions           related      to     the    CDs.

These documents showed the dates the CDs were issued, renewal

dates, and the final entry on both was “TD Redemption” and an

amount      showing      the    value       of    the   CD    on    March       29,    2002,      and

September 9, 2002, the dates of redemption.                               Genesis presented

no evidence in support of its claim that the CDs had not been

redeemed, other than the fact that Hawkins was in possession of

what he claimed were the original CD certificates.                                    Concerning

Hawkins’         affidavit,     he    purported         to    explain      why    the       CDs    no

longer appeared on the tax returns and the corporate books of

Genesis by stating that he, as CEO, decided to transfer the CDs

to his personal possession in satisfaction of Genesis’ debt to

him.        However,      no    official          transfer     of    the    CDs       was     made.

       Moreover,         during        his        deposition         testimony,          Hawkins

testified that he did not know and could not explain why the CDs

no   longer       appeared      on    the    corporation’s          tax    statements.             We

conclude          that    the        statements         in     Hawkins’          self-serving,

                                                  4
uncorroborated affidavit — which are contrary to his prior sworn

testimony — are insufficient to create a material issue of fact.

See Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 806

(1999)      (“[A]    party        cannot    create       a     genuine      issue     of     fact

sufficient to survive summary judgment simply by contradicting

his or her own previous sworn statement (by, say, filing a later

affidavit     that      flatly      contradicts         that      party’s     earlier      sworn

deposition) without explaining the contradiction or attempting

to    resolve     the      disparity.”);         see    In     re    Family     Dollar       FLSA

Litig., 637 F.3d 508, 512 (4th Cir. 2011) (same).

       In   the     face     of    PNC’s    evidence         that     the     CDs    had     been

redeemed in 2002, Genesis failed to present any evidence to show

the   existence       of    any    genuine       issues      of     material    fact.         See

Emmett, 532 F.3d    at    297.      Accordingly,            summary    judgment       was

properly     entered       in     favor    of    PNC.        We     therefore       affirm    the

district court’s order.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       this     court       and    argument       would    not    aid     the

decisional process.

                                                                                      AFFIRMED




                                                5